DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	 Applicant's amendment filed on 7/11/22 has been entered.
	Claims 1- 35 , are pending in the application . 
 			 Response to Arguments
3. 	Applicant’s arguments, filed 7/11/22, with respect to  claims  1-35, rejection of double patenting has been fully considered and are persuasive .The rejection of claims 1-35  has been withdrawn.   
Terminal Disclaimer
4. 	The terminal disclaimer filed on 7/11/22 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of 16/758,180  has been reviewed and is accepted. The terminal disclaimer has been recorded.
 


Reasons for Allowance
5. 	The following is an examiner’s statement of reasons for allowance: 
Claims 1-35, are allowed. In response to applicant's amendment, remarks and persuasive arguments (see page 1-2 , of the remarks filed on 7/11/22/ ) and submission of terminal disclosure filed to obviate a double patenting rejection over a pending application 16/758,180. The double patenting rejection are withdrawn and all the pending claims  1- 35  are now allowed.
Claims 2- 15, of these claims are also allowed, as they are dependent from claim 1.
Claims 17- 35 , of these claims are also allowed, as they are dependent from Claim 16.
6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and,  to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Contact information 
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C. CHAWAN whose telephone number is (57 1i272-7446, The examiner can normally be reached on 7.30- 6,00.  If  attempts  to reach the examiner by telephone are unsuccessful, the examiners supervisor, Chan Park can he reached on 471 -272-7409. The fax phone number for the organization where this application of proceeding is assigned is 571-273-8300, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:Apalr- direct .uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 868-217-9197 toll-free}? if you would like assistance from a USPTO Customer Service Representative or access  to the automated information system, call 800-786-9199 UN USA OR CANADA) or 571 -272- 1000.
/Sheela C Chawan/
 Primary Examiner, Art Unit 2669